DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 10/22/2021 has been entered. Applicant has amended claims 1and 5-7. Claims 1, 4-7, and 9-12 are currently pending in the instant application. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/22/2021, with respect to claims 1, 4, 5, and 9-12 have been fully considered and are persuasive.  The 35 USC 102(a)(2) rejection of claims 1, 4, 5, and 9-12 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4-7, and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Blackwell generally teaches control for persistent search results and iterative searching where a query from a user is received via a web browser and a web search for the query is performed with a processor. Search results of the web search are displayed in a toolbar of the web browser, wherein at least one of the search results in the toolbar includes a refinement option. The refinement option can include a show me more like this refinement option and/or a show me less like this refinement option. A selected refinement option is received from the user with a user interface; and, refined search results are displayed in the toolbar based on the selected refinement option.

Huang generally teaches a user dragging and dropping a content icon into a search box, the content discovery mode may perform a search for content similar to that deposited into the search box. The search box may increase in size or change appearance while receiving the content icon. The results of such a search may be displayed to the user with a content discovery animation that shows similar content icons emerging from the search box and populating the device screen.
Kim generally teaches an Intelligent Agent (IA) application, which extracts an image object from content displayed by the other application and provides a search result of the image object, and an image search method using the same are disclosed. The image search method includes executing a first application that displays content including at least one image object, driving a second application that provides an image search result of the image object included in the content displayed by the first application, extracting the at least one image object from the content via the second application, providing, on top of the first application, at least one object interface corresponding to the at least one extracted image object via the second application, receiving a user input of selecting a particular object interface among the at least one object interface, and displaying a search result of the image object corresponding to the particular object interface.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166